DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 70-79, 81, 83 and 84 stands allowed pursuant to the notice of allowance dated April 28, 2021. Instant corrected notice of allowability is to correct a typographical error in claim numbering on PTO-37 in previous allowance mailed on April 28, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Applicants’ amendments to the claims and arguments filed on December 22, 2020 have been received and entered. Claims 1, 74-76, 80, 83-84  have been amended, while claims 2-14, 16, 19-28, 30- 69, 82, 85-86 have been canceled. Claims 1, 15, 17-18, 29, 70-81 and 83-84 are pending in the application. 

Election/Restrictions
Applicant's election with traverse of claims 1, 4, 67-82 (group I) in the reply filed on February 12, 2018 was acknowledged. The traversal was on the grounds that if search and examination of an entire application can be made without serious burden, the examiner must examine the entire application on the merits, even though the entire application includes claims to independent or distinct inventions. This was not found persuasive because examination of different method groups would require employing different search queries; the prior art applicable to one invention would not likely be applicable to another invention; and the inventions were likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph. The requirement was deemed proper and is therefore made FINAL.
Claims 15, 17-18, 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claims. Applicant timely traversed the restriction (election) requirement in the reply filed on March 13, 2015.
	Claims 1, 70-81, 83 and 84 are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Kathleen Rao on April 23, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed 12/22/2020.
The application has been amended as follows: 
In the claims
Cancel claims 15, 17-18, 29 and 80
In claim 1, line 7, replace term “expression vector” with --viral vector--
In claim 1, line 11-12, replace term “a sequence at least 95% identical to the NpHR amino sequence shown in SEQ ID NO: 1” with -- the amino acid sequence as set forth in SEQ ID NO: 1--
In claim 1, line 15, replace term “expression vector” with --viral vector--
In claim 1, line 19, replace term “a sequence at least 95% identical to the ChR2 sequence shown in SEQ ID NO: 5” with -- the amino acid sequence as set forth in SEQ ID NO: 5--
In claim 1, line 39, insert term -- or-- after phrase “urine in the bladder”
In claim 1, line 43, insert term -- or-- after phrase “urine from the bladder”
In claim 75, line 2, replace term “expression vectors” with --viral vectors--
In claim 81, line 1, replace term “claim 80” with --claim 1--

Following claim has been re-written as follows:
74. The method of claim 1, wherein the first and second recombinant viral vectors are directly injected into the somatic motor neuron cell body of the sacral spinal nerve.

Conclusion
Examiner’s comment: The title of the instant application has been changed to --Methods for Treating Neurogenic Disorders of the Pelvic Floor--
1, 70-79, 81, 83 and 84 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.